In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-03-00993-CR
          01-03-00994-CR
          01-03-00995-CR
____________

JOSHUA DAVID PATTILLO, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 179th District Court
Harris County, Texas
Trial Court Cause Nos. 949014, 949015, and 949016



 
MEMORANDUM  OPINION
               Appellant pleaded guilty to three charges of aggravated robbery and, in
accordance with the plea bargain agreement between appellant and the State, the trial
court sentenced appellant to confinement for 14 years in each case.  Appellant filed
a timely pro se notice of appeal in each case.  We dismiss for lack of jurisdiction.
               Rule 25.2(a) of the Texas Rules of Appellate Procedure provides that, in a
plea-bargained case in which the punishment assessed does not exceed the plea
agreement, a defendant may appeal only those matters that were raised by written
motion filed and ruled on before trial, or after getting the trial court’s permission to
appeal.  Tex. R. App. P. 25.2(a)(2).
               The trial court’s certification of defendant’s right to appeal in each case
states that this is a plea-bargained case and the defendant has no right to appeal.  We
must dismiss an appeal unless the record includes a certification that shows the
appellant has the right of appeal.  See Tex. R. App. P. 25.2(d).
               Accordingly, we dismiss the appeals for lack of jurisdiction.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Alcala.
Do not publish.   Tex. R. App. P. 47.2(b).